1. Pits’ Motion for Recusal of Justice Paul Newby
2. N.C. Law Professors’ Motion for Leave to File Amicus Brief
3. N.C. Legislative Black Caucus’ Motion for Leave to File Amicus Brief
4. Motion for Admission of Terry Smith Pro Hac Vice
5. Motion for Admission of Kareem U. Crayton Pro Hac Vice
6. David Lambeth’s Motion for Leave to File Amicus Brief
7. Election Law Professors’ Motion for Leave to File Amicus Brief
8. Motion for Admission of Michelle R. Singer Pro Hac Vice
9. Motion for Admission of Leah J. Tulin Pro Hac Vice
10. Motion for Admission of Paul M. Smith Pro Hac Vice
11. Motion for Admission of Jessica Ring Amunson Pro Hac Vice
12. Corrected Motion for Admission of Terry Smith Pro Hac Vice
1. Dismissed
2. Allowed
3. Allowed
4. Dismissed as Moot
5. Allowed
6. Denied
7. Allowed
8. Allowed
9. Allowed
10. Allowed
11. Allowed
12. Allowed